Name: 92/435/EEC: Commission Decision of 29 July 1992 granting the first Community contribution to the autonomous regions of Azores and Madeira provided for in the Council Decision on Poseima to compensate for the extra costs of supplying oil to these archipelagos in 1991 (Only the Portuguese text is authentic)
 Type: Decision
 Subject Matter: regions of EU Member States;  economic policy;  energy policy;  oil industry
 Date Published: 1992-08-22

 Avis juridique important|31992D043592/435/EEC: Commission Decision of 29 July 1992 granting the first Community contribution to the autonomous regions of Azores and Madeira provided for in the Council Decision on Poseima to compensate for the extra costs of supplying oil to these archipelagos in 1991 (Only the Portuguese text is authentic) Official Journal L 239 , 22/08/1992 P. 0013 - 0013COMMISSION DECISION of 29 July 1992 granting the first Community contribution to the autonomous regions of Azores and Madeira provided for in the Council Decision on Poseima to compensate for the extra costs of supplying oil to these archipelagos in 1991 (Only the Portuguese text is authentic) (92/435/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 91/315/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima) (1), Whereas section 10.1 of the Annex to Council Decision 91/315/EEC provides for the introduction of specific Community aid to compensate for the extra cost of supplying oil to the Azores and Madeira; Whereas the Portuguese authorities have sent the Commission information on the extra costs relating to the transport of petroleum products to the archipelagos of Azores and Madeira in the reference year 1989; Whereas, in accordance with Article 2 of Decision 91/315/EEC, the provisions of the 1992 budget of the Communities enable a first Community contribution of specific aid for energy to be granted to these regions in respect of 1991; Whereas a deadline should be set for the Portuguese authorities to send the Commission the report provided for in section 10.5 of the Annex to the said Decision, DECIDES: Article 1 The amount of the first Community contribution to the autonomous regions of Azores and Madeira provided for in Decision 91/315/EEC to cover the extra costs related to the transport of petroleum products to these archipelagos in 1991 shall be as follows: 1. ECU 3 052 273 to the autonomous region of Azores; 2. ECU 1 947 727 to the autonomous region of Madeira. Article 2 This Community contribution is granted subject to the conditions set out in section 10.5 of the Annex to Decision 91/315/EEC. The deadline for submission by the Portuguese authorities of the report provided for in section 10.5 of the Annex to the abovementioned Decision shall be one year from the date of publication of this Decision. Article 3 This Decision is addressed to the Governments of Portugal and of the autonomous regions of Azores and Madeira. Done at Brussels, 29 July 1992. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 171, 29. 6. 1991, p. 10.